Citation Nr: 9907124	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-47 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from January 1964 to 
September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision, in which the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for PTSD.  The Board remanded this case in February 1997 and 
the case has been returned for further appellate review.

The Board notes that, by letter dated in May 1997, the 
appellant indicated that he was no longer represented by the 
American Legion in this matter but, instead, was proceeding 
with his appeal as a pro se litigant.  The Board will proceed 
with this appeal accordingly.


REMAND

When the case was remanded in February 1997, the RO was 
requested to obtain certain deck logs of the USS KRETCHMER.  
A request for these records was directed to the NPRC in 
September 1997, but the reply from the NPRC in December 1997 
did not include any deck logs.  The Board is of the opinion 
that the RO should take additional steps in an attempt to 
obtain these records.  Stegall v. West, 11 Vet.App. 268 
(1998).  According to a May 1997 letter from ESG to the 
appellant that is in the claims file, copies of the deck log 
can be obtained from the U.S. Naval Historical Center.  

Accordingly, the case is REMANDED for the following:

1.  The RO should take the steps 
necessary to obtain the deck log of the 
USS KRETCHMER, DER-329 for the period 
from November 1964 to June 1966.  These 
steps should include inquiry of the Naval 
Historical Center.  All leads should be 
followed up.

2.  When this development is completed, 
the claim should be readjudicated, and 
returned to the Board, if in order, after 
completion of the necessary procedures.

3.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


